Citation Nr: 0933151	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The Veteran had active service from January 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "I" hearing on the right and level "IV" 
hearing on the left.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in July 2006, prior to 
the initial RO decision that denied the claim in October 
2006.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the July 2006 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the July 2007 
statement of the case and March 2009 supplemental statement 
of the case.  Thus, given the July 2006, July 2007, and March 
2009 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA audiological examination in August 2006, the Veteran 
indicated that he had difficulty with background noise and 
hearing women's voices, soft speech, television, and the 
clarity of words.  Similar, at his VA examination in February 
2009, he reported difficulty hearing the television and with 
background noise.    

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The record also contains service, private, and VA treatment 
records.  The Veteran was also afforded two VA examinations 
to support his increased rating claim, and neither the 
Veteran nor his representative has argued that either of 
these VA examinations is inadequate for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
addition, to the extent the case of Martinak v. Nicholson, 
212 Vet. App. 447, 455 (2007) requires that VA examination 
results must fully describe the functional effects caused by 
the Veteran's hearing disability, as was noted above, the 
examiner specifically noted that the Veteran's hearing loss 
made it difficult for the Veteran to hear with background 
noise and that the Veteran also had difficulty hearing 
women's voices, soft speech, television, and the clarity of 
words.  Consequently, the Board does not find that remand at 
this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Compensable Rating for Bilateral 
Hearing Loss

Entitlement to service connection for bilateral hearing loss 
was granted by the March 2006 rating decision and assigned a 
noncompensable rating, effective from September 2005.  The 
Veteran filed the subject claim for increased rating in June 
2006.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2).  Yet, the relevant temporal focus for adjudicating 
an increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  As discussed 
below, the record reflects that the Veteran's hearing loss 
disability remained constant with respect to the applicable 
schedular criteria.  

VA audiological examination in March 2006 revealed that the 
Veteran reported decreased hearing and that he had trouble 
understanding conversational speech.  It was noted that the 
condition did not result in any time off from work.  Pure 
tone thresholds were 20, 40, 50, 40, and 40 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, on the right, 
and 20, 30, 50, 60, and 60 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, on the left.  Pure tone 
threshold averages were 42.5 on the right and 50 on the left.  
Word recognition scores were 92 percent on the right and 88 
percent on the left.  The diagnosis was mild to moderate 
hearing loss with decreased speech recognition bilaterally.  

VA treatment records from June 2006 reflect audiometric 
results that demonstrated normal hearing at 500 Hertz, 
moderate to mild hearing loss at 4000 Hertz, and severe 
hearing loss at 8000 Hertz, on the right, and mild to 
profound hearing loss between 500 and 8000 Hertz, on the 
left.  Word recognition scores were 96 percent on the right 
and 88 percent on the left.  The assessment was left greater 
than right sensorineural hearing loss with excellent (right), 
good (left), word recognition ability.  The examiner noted 
that the Veteran was a binaural hearing aid candidate.  In 
July 2006, the Veteran received his new hearing aids.  

VA audiological examination in August 2006 revealed that the 
Veteran reported difficulty with background noise and hearing 
women's voices, soft speech, television, and clarity of 
words.  Pure tone thresholds were 25, 40, 45, 45, and 45 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 25, 35, 55, 65, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
43.75 on the right and 57.5 on the left.  Word recognition 
scores were 88 percent on the right and 76 percent on the 
left.  It was noted that the recognition scores were repeated 
as a result of the Veteran's difficulty hearing the "speech 
noise" in one of his ears.  Due to time constraints, the 
best stimuli level with the highest recognition score was 
used for the second test.  The diagnosis was mild to 
moderately-severe sensorineural hearing loss at 250 Hertz and 
above, with normal hearing at 500 Hertz, right ear, and mild 
to profound sensorineural hearing loss at 1000 to 8000 Hertz, 
left ear.  

Private treatment records from August 2007 reflect that an 
audiogram was found to demonstrate moderate loss of hearing 
bilaterally.  This was worse in the high frequencies to a 
severe level.  Discrimination in both ears was noted to be 
good.  (92 percent on the right and 96 percent on the left).  
The assessment included hearing loss.

VA audiological examination in February 2009 revealed that 
the Veteran reported difficulty hearing the television and 
difficulty hearing with background noise.  Pure tone 
thresholds were 35, 45, 60, 60, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively on the right, and 
35, 45, 60, 70, and 70 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the left.  Pure tone threshold 
averages were 56.25 on the right and 61.25 on the left.  Word 
recognition scores were 92 percent on the right and 80 
percent on the left.  The diagnosis was mild to moderately 
severe sensorineural hearing loss at 500 to 4000 Hertz on the 
right and mild to severe sensorineural hearing loss at 500 to 
4000 Hertz on the left.  The examiner did not find that the 
Veteran's hearing loss disability had any effects on the 
Veteran's daily activities.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The 



determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2008).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2008).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical. 38 C.F.R. § 4.86(a) (2008).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the February 2009 VA 
audiology examination, which reflects right and left ear pure 
tone threshold averages of 56.25 and 61.25 decibels, 
respectively, with speech recognition of 92 percent on the 
right and 80 on the left.  This corresponds to a numeric 
designation of "I" in the right ear and "IV" in the left 
ear.  Table VI in 38 C.F.R. § 4.85 (2008).  These combined 
numeric designations then result in a noncompensable rating 
under Table VII.  38 C.F.R. § 4.85, Table VII (2008).  It 
should be noted that even if the Board were to use the speech 
recognition scores of 88 and 76 percent for the right and 
left ear from the August 2006 examination, it would not 
change the outcome.  More specifically, although this would 
result in a numeric designation of "II" for the right ear, 
the combined numeric designations would still result in a 
noncompensable rating.  There is also no certification in 
this case of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2008)).

The results of the February 2009 and previous audiology 
examination also shows that the Veteran manifests pure tone 
thresholds of less than 55 decibels at the 1000 Hertz 
frequency bilaterally.  Therefore, the provisions of 38 
C.F.R. § 4.86(a) are not applicable to either ear.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as neither ear has exhibited pure tone thresholds 
30 or less at 1000 Hertz and 70 or more decibels at 2000 
Hertz.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
hearing loss at any point since the filing of the Veteran's 
claim in June 2006.  In so holding, the Board has considered 
the Veteran's descriptions of his hearing loss disability, 
but finds that the most probative evidence concerning the 
level of severity of this disorder consists of the 
audiometric testing results in the record.  See Lendenmann, 3 
Vet. App. at 349.  While the evidence of record indicates 
that the Veteran was issued a new pair of hearing aids in 
July 2006, the schedular rating makes proper allowance for 
his improvement in hearing.  See 



38 C.F.R. § 4.85(a) (2008).  There is no doubt to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause bilateral hearing loss that reportedly 
makes it difficult for the Veteran to hear with background 
noise and also difficult to hear women's voices, soft speech, 
television, and the clarity of words.  Such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral 


for consideration of extraschedular ratings is, therefore, 
not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


